DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Instant application is CON of 15/142,717 (US Patent No. 11,170,358 B2). Claims 1-3 are presented for examination. Examiner has established a double patenting, § 112(b), § 101, and § 103 rejections for claims 1-3 in the instant Office action.  

Double Patenting



The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,170,358 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Claim Rejections - 35 USC § 112









The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 1-3 recites a limitation “the personal communication device” in “distributing a biometric data request indicative of a location of the user by the payment provider to the personal communication device of the user.” There is an insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101









35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  










Claim 3 refers to the use of a signal which is non-statutory matter. The broadest reasonable interpretation of machine readable medium in light of the specification includes a signal. Signals are not included in the four statutory categories: process, machine, manufacture, or composition of matter. See, e.g., In re Nuitjen, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007)(“A transitory, propagating signal like Nuitjen’s is not a ‘process, machine, manufacture, or composition of matter.’ Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”). Therefore, claim 3 is non-statutory under § 101. To overcome this rejection, “non-transitory” may be inserted into the preamble before “computer-readable storage medium.”












Claims 1-3: The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claim 1 is a system, which is one of the statutory categories of invention. Further, the claimed invention of claim 2 is a series of steps, which is method (i.e., a process) and, thus, also one of the statutory categories of invention. Still further, the claimed invention of claim 3 is a computer program product comprising a non-transitory* (see NOTE below) computer-readable storage medium which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-3 are statutory under 35 USC § 101 in view of step 1 of the test (*NOTE: conditional to amending “non-transitory” to the preamble of claim 3 as explained above at point 11 above).

Step 2A of the Test: 
Prong 1: Claims 1-3, however, recite an abstract idea of a secure transaction. The creation of a secure transaction, as recited in the independent claims 1-3 belongs to certain methods of organizing human activity (i.e., fundamental economic principles or practices including mitigating risk) that are found by the courts to be an abstract idea. The limitations in independent claims 1-3, which set forth or describe the recited abstract idea, are found in the following steps: “prior to authorizing a transaction, verifying, via the payment provider: a match between the biometric data response and biometric data of the user stored in a storage unit; and a match between the location challenge code received from the personal communication device of the user and the location challenge code generated by the payment provider” (claims 1-3), and “authorizing the transaction based on a result of the verifying” (claims 1-3).
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 3 recite additional limitations: “a processor and a memory storing instructions to cause the processor to perform [method steps]” (claim 1) and “a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform [method steps]” (claim 3). (NOTE: Claim 2 has no system components that perform the method). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, the following limitations recite insignificant extra solution activity (for example, data gathering): “prior to authorizing a transaction, distributing a location challenge code generated by a payment provider to a service provider module physically accessible to a user” (claims 1-3), “prior to authorizing a transaction, distributing a biometric data request indicative of a location of the user by the payment provider to the personal communication device of the user” (claims 1-3), “prior to authorizing a transaction, sending the location challenge code and a biometric data response from the personal communication device of the user to the payment provider” (claims 1-3). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1-3 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1-3 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	






Step 2B of the Test: The additional elements of independent claims 1 and 3 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0069] . . . Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop circuits, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or circuits, and the like. 

[0070] Computer system/server 12 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing circuits that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage circuits. 

This is a description of general-purpose computer. Further, the elements of transmitting, receiving, and retrieving information to and from a user device amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of transmitting, receiving, and retrieving information to and from a user device were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1-3 receive or transmit data over a network in a merely generic manner. Further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claims 1-3 store and retrieve information in memory. The courts have recognized retrieving, receiving, and sending data, function as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1-3 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1-3 are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-3 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 103














The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.






Claims 1-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Bhatnagar (2012/0240204 A1) in view of Bruso (2012/0140993 A1).

As to claims 1-3, Bhatnagar shows a processor (Bhatnagar: page 4, ¶ 48); and a memory storing instructions (Bhatnagar: page 4, ¶ 48) to cause the processor to perform: prior to authorizing a transaction: distributing a location challenge code generated by a payment provider to a service provider module physically accessible to a user (Bhatnagar: page 5, ¶ 55); a biometric data indicative of a location of the user (Bhatnagar: page 5, ¶ 55); sending the location challenge code and a biometric data response from the personal communication device of the user to the payment provider (Bhatnagar: page 5, ¶ 55); verifying, via the payment provider: a match between the biometric data response and biometric data of the user stored in a storage unit (Bhatnagar: page 5, ¶ 55); and a match between the location challenge code received from the personal communication device of the user and the location challenge code generated by the payment provider (Bhatnagar: page 5, ¶ 55); and authorizing the transaction based on a result of the verifying (Bhatnagar: pages 5-6, ¶ 57).  
Bhatnagar does not show distributing a biometric data request of the user by the payment provider to the personal communication device of the user. Bruso shows distributing a biometric data request of the user by the payment provider to the personal communication device of the user (Bruso: page 1, ¶ 13; and page 2, ¶¶ 15-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Bhatnagar by distributing a biometric data request of the user by the payment provider to the personal communication device of the user of Bruso in order to enhance security (Bruso: page 1, ¶ 13).

Conclusion















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zoldi (2016/0225048 A1) discloses: “[0008] The biometric profiling data need not be restricted to fraud problems; the same change detection associated with fraud applications is important to understanding change in biometric indicators associated with customers, which may mean a number of things, such as they are in a location for the first time, having challenge matching biometrics, or in need of help/engagement.”

Dwyer (WO 2013/050738 A2) discloses: “[A]uthenticate a user at a physical location by obtaining a challenge code at that location, validating the challenge code with a remote authentication service, obtain a confirmation code from the authentication service and presenting the confirmation code for validation at the location.”

K. Nandakumar, A. K. Jain and S. Pankanti, "Fingerprint-Based Fuzzy Vault: Implementation and Performance," in IEEE Transactions on Information Forensics and Security, vol. 2, no. 4, pp. 744-757, Dec. 2007.
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691